ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_01_FR.txt.             DÉCLARATION DE M. LE JUGE RANJEVA



  Notion de droit qui prévalait à l’époque — Rapports entre Johor et la Cou-
onne britannique — Notion de « nation » non « civilisée » — Dans ces circons-
ances : absence d’acquiescement valide du sultan de Johor — Comportement de
a Malaisie après la période coloniale — Transfert de titre.

   1. Le présent arrêt ne soulève pas d’objection de fond : le titre histo-
rique immémorial de la Malaisie sur Pedra Branca/Palu Batu Puteh a été
examiné de manière satisfaisante et l’exercice de la souveraineté sur ladite
 le par Singapour à la date du jugement de la Cour ne peut être sérieu-
sement remis en cause. En revanche, l’analyse et la qualification du pas-
sage de la souveraineté de Johor vers la Couronne britannique et, par la
suite, Singapour ne sont pas convaincantes. Mais, dans la mesure où la
présente déclaration se réfère à une démarche que les Parties n’ont pas
adoptée, il convient d’exposer les grandes lignes de cette base alternative
dans une déclaration sommaire.
   2. A juste titre, l’arrêt ne pouvait se fonder sur un accord au terme
duquel Johor aurait, de manière tacite, consenti au passage de la souve-
raineté au profit de la Couronne britannique en l’absence d’un commen-
cement de preuve pertinente. En l’absence de la probatio probatissima,
 aute d’accord entre les Parties concernées et en ne faisant pas référence
à la notion de prescription acquisitive, l’arrêt conclut au para-
graphe 276 : « les faits pertinents, dont le comportement des Parties ...
 émoignent d’une évolution convergente des positions de celles-ci concer-
nant le titre sur ... Pedra Blanca ». Cette conclusion est énoncée ainsi
au paragraphe 121 : « la souveraineté sur un territoire peut passer à un
autre Etat en l’absence de réaction de celui qui la détenait ... à titre de
souverain ». L’arrêt s’appuie sur la sentence de Max Huber dans
 ’affaire de l’Ile de Palmas et sur l’arrêt de la Chambre dans l’affaire
du Golfe du Maine. L’absence de réaction peut tout à fait valoir acquies-
cement découlant
     « des principes fondamentaux de la bonne foi ... et ... équiv[aut] à
     une reconnaissance tacite manifestée par un comportement unilaté-
     ral que l’autre partie peut interpréter comme un consentement »
     (Délimitation de la frontière maritime dans la région du golfe du
     Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984,
     p. 305, par. 130).
  3. L’acquiescement est présenté comme un titre, c’est-à-dire une cause
substantielle du droit de souveraineté territoriale. En l’espèce, l’arrêt
prête à Johor un consentement au transfert progressif de droit au profit

95

de la Puissance britannique. Ce mode de transfert de titre de souveraineté
aurait mérité de plus amples explications pour que l’analyse de la Cour,
en l’espèce, puisse être convaincante. Le transfert de souveraineté terri-
 oriale ne pouvant se présumer en droit international, l’arrêt ne peut se
 imiter à la transposition des catégories conceptuelles traditionnelles de la
 urisprudence judiciaire et arbitrale. L’arrêt raisonne sur la base des
concepts formels de souveraineté et de liberté conventionnelle. A l’ana-
 yse, il n’est pas certain que cette démarche soit pertinente, car dans la
 urisprudence citée on se situe dans le cadre de relations immédiatement
 nternationales : Etats-Unis/Espagne pour l’Ile de Palmas ; Canada/Etats-
Unis pour le Golfe du Maine. On peut aussi mentionner l’acquiescement
dans le domaine des prétentions territoriales à propos du comportement
des autorités siamoises (Temple de Préah Vihéar (Cambodge
c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 23) ou de la protesta-
 ion du Honduras (Différend frontalier terrestre, insulaire et maritime
(El Salvador/Honduras ; Nicaragua (intervenant)), arrêt, C.I.J. Recueil
1992, p. 577). En effet, dans tous ces précédents, la notion de titre est uti-
 isée de manière ambiguë, car on y vise le mode de transfert de souverai-
neté, mais non la cause même de cette opération juridique. La cause du
 ransfert de souveraineté ne peut résulter que de deux facteurs : soit par la
survenance d’un acte équipollent, hypothèse visée à juste titre au paragra-
phe 120, soit par l’introduction d’un titre juridique supérieur. En l’absence
de la réalisation de cette seconde hypothèse, on ne voit pas comment le
 itre de Johor pouvait être détruit en l’absence de son consentement ; ce
d’autant plus que c’est sur la base d’une présomption de consentement
que se fonde l’arrêt pour conclure au transfert de souveraineté.
   4. L’arrêt vise à réhabiliter l’histoire des peuples et nations en échafau-
dant sa construction sur les bases axiomatiques du droit international,
 ntention louable au regard de l’histoire et des exigences de la diversité
culturelle. Mais cette réduction de la réalité des faits à l’aune de l’inter-
prétation des concepts et des techniques du droit international n’est pas
conforme à l’ordre juridique et politique qui a prévalu pour la réalisation
du transfert de la souveraineté.
   5. Le survol de l’histoire du droit des relations internationales révèle
 ’application de la pratique du double standard des normes applicables.
Dans les circonstances de l’affaire, les relations entre le Royaume-Uni et
 es Pays-Bas sont régies par le droit international public, sans considéra-
 ion de l’objet territorial de l’accord. Le traité anglo-néerlandais de 1824
avait pour objet le partage des zones d’influence entre les deux puissances
coloniales. Dans la politique d’expansion et de pratique de partage colo-
nial, ces accords auguraient l’avènement de l’ordre colonial international.
Les relations entre les puissances coloniales souveraines relevaient du
droit international.
   En revanche, il est difficile de soutenir que les relations entre le Royaume-
Uni et le Sultanat de Johor étaient établies sur la base de rapports entre
sujets souverains et égaux de droit international. Du fait des caractéris-
 iques de l’expansion coloniale, il est en effet difficile de se passer de la

96

méthode historico-critique. D’abord, au XIXe siècle, la qualification de
 raité international n’était pas reconnue aux conventions passées entre les
puissances européennes et les autorités politiques indigènes. La sentence
dans l’affaire de la Baie de Delagoa fait autorité en la matière (Baie de
Delagoa (Grande-Bretagne/Portugal), S.A. Mac-Mahon, 24 juillet 1875,
dans A. de Lapradelle et N. Politis, Recueil des arbitrages internationaux
(RAI), t. III, 1954, p. 633). Le texte de l’article 38, alinéa c), du Statut de
 a Cour permanente puis de la présente Cour contient encore les scories
de cette philosophie. A contrario, il reconnaît la possibilité de l’existence
en droit de nations non civilisées qui n’accéderaient pas au droit interna-
 ional. Ensuite, la souveraineté reconnue aux autorités indigènes n’avait
pas la même signification que celle des relations entre puissances colo-
niales : la souveraineté n’était pas opposable à ces dernières. L’autorité in-
digène n’avait qu’une seule obligation et un seul droit : se soumettre à la
volonté de la puissance coloniale. Tandis que, pour les puissances colo-
niales vis-à-vis des autorités indigènes, il n’était pas certain que pacta sunt
servanda. Telle était la caractéristique du droit international colonial
classique : international public dans les rapports entre puissances euro-
péennes et de domination inégalitaire dans les rapports avec les autorités
 ndigènes. Le sultan de Johor ne pouvait, dans ces conditions, exprimer la
moindre opposition à une décision des Britanniques. La consultation du
sultan de Johor dont l’arrêt fait grand cas n’était pas l’expression d’une
demande d’approbation juridique, mais une mesure administrative se
situant entre l’information courtoise et une invitation à adhérer sans hési-
 ation ni réserve aux propositions de l’autorité coloniale. Conscient de la
politique coloniale d’expansion, le sultan ne pouvait que pratiquer une
stratégie de fuite : contempler en spectateur passif et impuissant les jeux
de la puissance coloniale. La Grande-Bretagne substitua ainsi de manière
progressive et discrète l’exercice de son autorité coloniale territoriale au
pouvoir de gestion et d’administration du service de navigation et de
sécurité maritime sur Pedra Branca/Pulau Batu Puteh, accepté par le sul-
 an de Johor.
   Dans ces conditions, il est surréaliste de parler de transfert internatio-
nal de titre par acquiescement alors que, selon les règles et la pratique des
puissances coloniales, il s’agit d’exercice de titre colonial territorial. A
suivre le raisonnement de l’arrêt, exiger de la Malaisie la preuve de son
refus du fait progressivement accompli du Royaume-Uni signifie lui
demander l’organisation d’une guerre de libération de Pedra Branca/Pu-
 au Batu Puteh ! L’exercice du titre territorial par le Royaume-Uni n’était
pas légitime au regard du droit international, mais c’est un fait de droit
colonial qui a organisé la carte du monde et la dévolution des espaces.
   Dans les circonstances concrètes de l’affaire, on ne pouvait reprocher à
Johor son silence, même s’il est établi que la preuve d’une acceptation de
 a cession de l’île existe.
   6. Mais, s’agissant des relations entre la Malaisie et Singapour en ce
qui concerne la question de Pedra Branca/Pulau Batu Puteh, le droit
 nternational retrouve ses titres. La réponse de Johor à la demande de

97

renseignements du secrétaire colonial de Singapour peut aussi être consi-
dérée comme sans importance particulière pour établir un acquiescement
de Johor au transfert de titre territorial. La réponse de Johor ne donne
pas une réponse à la question posée, alors que Singapour n’a donné
aucune suite décisoire quelconque à l’affirmation de Johor. Une certitude
néanmoins subsiste : le problème du titre territorial sur l’île, qui fait
 ’objet du litige. La succession de Singapour aux droits du Royaume-Uni
 ’a également contrainte à assumer les pratiques de son prédécesseur. En
droit, et pendant la période coloniale, le silence ne pouvait pas être
opposé à la Malaisie. Mais, depuis l’accession des Parties à l’indépen-
dance, la Malaisie ne peut opposer son indifférence et son silence vis-à-vis
des comportements présumant de manière simple et non irréfragable une
souveraineté de Singapour sur Pedra Branca/Pulau Batu Puteh.
   7. En conclusion, par succession au titre territorial colonial, Singapour
exerce la souveraineté sur Pedra Branca/Pulau Batu Puteh.

                                           (Signé) Raymond RANJEVA.




98

